Citation Nr: 1711934	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  14-19 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent prior to July 29, 2013, and in excess of 30 percent thereafter, for irritable bowel syndrome, including gastroesophageal reflux disease.

 2.  Entitlement to an initial evaluation in excess of 10 percent for right wrist DeQuervain's tenosynovitis and carpal tunnel syndrome, status post ganglion cyst removal.

 3.  Entitlement to an initial evaluation in excess of 10 percent for right wrist surgical scars status post ganglion cyst removal as secondary to right wrist DeQuervain's tenosynovitis with carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to March 2002, and August 2005 to October 2008.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, and an August 2013 rating decision issued by the VA RO in Nashville, Tennessee. Jurisdiction is now with the VA RO in Philadelphia, Pennsylvania. 

In February 2016, the RO awarded an increased 30 percent rating effective from July 29, 2013, for irritable bowel syndrome (IBS).  In March 2017, the RO reclassified the disability as IBS, to include gastroesophageal reflux disorder (GERD), and continued the 30 percent disability rating.  Ratings under Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive may not be combined with each other.  In such cases, as the Veteran's, a single rating will be assigned under the diagnostic code that reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114 (2016).  The Veteran's IBS, with GERD, claim remains in controversy as less than the maximum benefit available was awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 



REMAND

A supplemental statement of the case must be issued if, pursuant to a remand by the Board, it develops the evidence or cures a procedural defect.  38 C.F.R. § 19.31 (2016).  The matters on appeal were remanded by the Board in November 2015 for further development, to include obtaining missing VA outpatient treatment records, and adjudication.  Records from the Wilkes-Barre VA Medical Center (VAMC) dated from December 2011 to December 2015 were associated with the evidence of record in December 2015.   Thereafter, a supplemental statement of the case was issued in February 2016.  

Subsequent, to the February 2016 supplemental statement of the case, additional records were added to the evidence of record, to include, but not limited to: VA outpatient treatment from the Wilmington VAMC dated in 2014, the Wilkes-Barre VAMC dated in 2016, the Hampton VAMC dated in 2009, the New York VAMC dated from 2010 to 2012, and the Fayetteville VAMC from March 2010 to March 2012; medical treatment records furnished by the Social Security Administration (SSA); a February 2017 VA general medical examination; and a February 2017 VA esophageal examination and opinion.  A supplemental statement of the case was not issued after the additional evidence was developed and this procedural defect must be cured.  Id.  

Additionally, the Veteran last underwent a VA examination to assess the severity of her service-connected right wrist disability and scars in July 2013, almost four years ago.  Since that time, evidence has been added to the record, which suggests that the Veteran's disabilities may have worsened.  Specifically, in their February 2017 Written Brief Presentation, the Veteran's representative argued that the disabilities had worsened since July 2013 and requested a contemporaneous examination to assess the current level severity of the disabilities on appeal.  Accordingly, a new VA examination is necessary since the Veteran has claimed that her service-connected right wrist disability and scars have worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 


Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate VA examination to determine the current severity of her service-connected right wrist disability and scars.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All symptoms and findings must be reported, and any indicated testing must be conducted in order to allow the application of the rating criteria for acute, subacute, or chronic diseases of the musculoskeletal system; disabilities of the wrist; and the skin. 

2.  The RO must notify the Veteran that it is her responsibility to report for the examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.
 
3.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must readjudicate the claims on appeal, to include consideration of all evidence received since the February 2016 supplemental statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

